SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, June Commission File Number 001-31395 Sonde Resources Corp. (Translation of registrant’s name into English) Suite 3100, 500 - 4th Avenue SW, Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Report of Voting Results. . Document 1 Report of Voting Results National Instrument 51-102 - Continuous Disclosure Obligations (Section 11.3) The following matters were put to a vote by show of hands at the annual and special meeting (the "Meeting") of holders ("Shareholders") of common shares ("Common Shares") of Sonde Resources Corp., (the "Company") held on June 19, 2013: Outcome of Vote 1. The appointment of Deloitte LLP, Chartered Accountants, as auditors of the Company at such remuneration as may be approved by the board of directors of the Company. Carried 2. The confirmation of the adoption of a by-law providing advance notice requirements for the nomination of directors. Carried 3. The confirmation of the renewal of the Company’s shareholder rights plan. Carried The following matters were put to a vote by ballot at the Meeting: Outcome of Vote 2. The election of the following nominees as directors of the Company to hold office until the next annual meeting of Shareholders: Kerry R. Brittain 97.52% of the votes cast FOR 2.48% of the votes cast WITHHELD Dr. James Funk 97.52% of the votes cast FOR 2.48% of the votes cast WITHHELD W. Gordon Lancaster 97.48% of the votes cast FOR 2.52% of the votes cast WITHHELD James H.T. Riddell 96.37% of the votes cast FOR 3.63% of the votes cast WITHHELD Dr. William J.F. Roach 97.51% of the votes cast FOR 2.49% of the votes cast WITHHELD Gregory G. Turnbull 96.33% of the votes cast FOR 3.67% of the votes cast WITHHELD SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SONDE RESOURCES CORP. (Registrant) Date: June25, 2013 By: /s/ Kurt A. Nelson Name: Title: Kurt A. Nelson Chief Financial Officer
